82 F.3d 405
Daniel Lickteig, Tyrone Malone, George Krail, Kevin Liebner,Glenn McDowell, Kevin D. Clancy, Michael Waltz,Donna Benz, Kim Veltryv.Elmer Landauer, Officer, Philadelphia Police DepartmentBadge No. 4656, Richard Crawford, Patrolman, PhiladelphiaPolice Department, Badge No. 1768, Dennis Jones, Patrolman,Philadelphia Police Department, James McCulskey, Officer,Philadelphia Police Department, Michael Bachmayer, Officer,Philadelphia Police Department,
NO. 95-1688
United States Court of Appeals,Third Circuit.
Mar 28, 1996

Appeal From:  E.D.Pa., No. 91-1843,
Hutton, J.


1
AFFIRMED.